


Exhibit 10.1


[isurplogo.jpg]


Iowa State University Research Park Corporation
2711 South Loop Drive, Suite 4050
Ames, Iowa 50010-8648


Memorandum of Agreement


DATE:        April 26, 2012


TO:        Nick Vahanian, President & CEO
NewLink Genetics Corporation
2503 S. Loop Drive, Suite 5100
Ames, IA 50010


FROM:    Steven T. Carter, President


RE:
ADDENDUM TO THE LEASE BETWEEN ISU RESEARCH PARK CORPORATION AND NEWLINK GENETICS
CORPORATION DATED FEBRUARY 1, 2001.



The following information constitutes changes to the Lease Agreement between ISU
Research Park Corporation (Landlord) and NewLink Genetics Corporation (Tenant).
Upon signatures of appropriate representatives of Landlord and Tenant affixed to
this Memorandum, this Memorandum becomes a part of that Lease Agreement dated
February 1, 2001.


Tenant has requested and Landlord agrees to release Tenant's remaining space in
Building #3- the Lease Agreement for Suites 3500- 3532 (±3,634 rentable square
feet) and Suites 3901, 3902 & 3908 (±1,155 rsf) as of April, 30, 2012.


Please sign and return both originals to my office by April 30, 2012 if you
concur with the above terms. We will then send a fully executed copy for your
records.


AGREED
FOR                            FOR
NewLink Genetics Corporation            ISU Research Park Corporation


/s/ Carl Langren                    /s/ Steven T. Carter            


VP Finance                        Director                
Title                            Title
May 7, 2012                        May 7, 2012                
Date                            Date




